PER CURIAM
Defendant’s sole assignment of error is that he was denied the effective assistance of counsel and due process of law in violation of the Oregon and United States Constitutions. As we noted in State v. Robinson, 25 Or App 675, 550 P2d 758 (1976), that question can be properly resolved only in a post conviction proceeding (ORS 138.510 - 138.680) in which evidence can be adduced at a hearing. Although we indicated in Robinson, as well as in subsequent cases (e.g., State v. Henley, 31 Or App 109, 569 P2d 58 (1977)), that there may be rare instances where this issue may be raised on direct appellate review, we have been cited to no such case in which we found that rare instance; we conclude that this case is not one of them, and do not consider the question.
Affirmed.